Citation Nr: 0412970	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-19 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent 
meningiomas, status-post craniotomy, including based on 
exposure to herbicides.

2.  Entitlement to service connection for an enlarged 
prostate, including based on exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969, 
including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision that 
denied the veteran's claims of entitlement to service 
connection for recurrent meningiomas, status-post craniotomy  
(claimed as a brain tumor with secondary seizures)), 
including as a result of exposure to herbicides; for an 
enlarged prostate, including as a result of exposure to 
herbicides; and for post-traumatic stress disorder (PTSD).  
The veteran disagreed with this decision in February 2003.  
In a statement of the case issued to the veteran and his 
service representative in May 2003, the RO concluded that no 
change was warranted in the denial of these claims.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in June 2003.

It is noted that the issue of entitlement to service 
connection for PTSD is addressed in the REMAND portion of 
this decision below.  As set forth below, the appeal on this 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran served in Vietnam between August 1967 and 
August 1968 and is presumed to have been exposed to Agent 
Orange.

3.  There is no competent medical evidence linking the 
veteran's recurrent meningiomas, status-post craniotomy, or 
an enlarged prostate to service or to any incident of 
service, to specifically include in-service exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
recurrent meningiomas, status-post craniotomy, including 
based on exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  The criteria for establishing service connection for an 
enlarged prostate, including based on exposure to herbicides, 
have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate the claims of entitlement to service 
connection for recurrent meningiomasand for an enlarged 
prostate.  In a letter dated in July 2002, prior to the 
adjudication of the currently appealed claims, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his claims, and of the need to advise 
VA of or submit any additional information or evidence that 
he wanted considered.  See Pelegrini v. Principi, supra.  The 
veteran and his representative also were provided with a copy 
of the appealed rating decision and a statement of the case.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims and the requirement 
to submit medical evidence that established entitlement to 
service connection for recurrent meningiomas and an enlarged 
prostate.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondences informed the veteran of 
the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and pertinent post-service 
medical records.  The veteran has stated in the course of 
this appeal that he does not have any additional medical 
records.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claims of entitlement to service 
connection for recurrent meningiomas, status-post craniotomy, 
including based on exposure to herbicides, and for an 
enlarged prostate, including based on exposure to herbicides, 
poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Given the two separate disabilities for which the veteran 
claims entitlement to service connection, the Board will 
address each in turn and then determine whether service 
connection has been established for recurrent meningiomas, 
status-post craniotomy, and for an enlarged prostate, 
including whether these disorders resulted from exposure to 
herbicides.

Service Connection for Recurrent Meningiomas

A review of the veteran's service medical records indicates 
that he reported no history, diagnosis, or treatment of a 
head injury or tumors at his induction (or enlistment) 
physical examination in May 1966.  Clinical evaluation of the 
veteran revealed that he was within normal limits and he was 
found qualified for enlistment.

The veteran's service medical records show no in-service 
treatment or diagnosis of recurrent meningiomas or any 
neurological disorder.

The veteran reported a history of frequent or severe 
headaches and growths, cysts or tumors at the time of his 
separation physical examination in January 1969.  The in-
service examiner who reviewed the veteran's reported medical 
history noted that the veteran had experienced headaches in 
the past and "now occasionally" experienced them, and that 
he had had a cyst on the left side of his face.  No further 
pertinent assessment was provided.  Clinical evaluation of 
the veteran revealed that all body systems were normal, and 
he was found qualified for separation from service.

In a "Statement of Medical Condition," signed by the 
veteran and dated in March 1969, he certified that there had 
been no change in his medical condition between his 
separation physical examination and his actual date of 
discharge.

A review of the veteran's service personnel records indicates 
that he served in Vietnam between August 1967 and August 
1968.  

At the time that he filed his claim of entitlement to service 
connection for recurrent meningiomas, status-post craniotomy, 
in June 2002, the veteran stated that he had incurred brain 
tumors secondary to Agent Orange exposure during service in 
Vietnam.  

A review of the veteran's private treatment records from 
D.R.B., M.D., for the period of November 1996 to July 2002, 
indicates that, in November 1996, the veteran was seen by 
this examiner for treatment of a long-standing history of 
migraine headaches and for complaints of complex partial 
seizures.  It was noted that the veteran had been under 
considerable stress for several years and he had experienced 
episodic confusion and difficulty concentrating, with most 
"attacks" lasting from 15 to 20 minutes.  This examiner 
noted that a January 1996 computerized tomography (CT) scan 
of the veteran's brain had found a left parietal meningioma, 
which had subsequently been removed successfully.  Following 
surgery, the veteran reported continued episodic migraine 
headaches and episodic attacks of confusion and impaired 
concentration.  This examiner noted that an 
electroencephalogram (EEG) in September 1996 had revealed 
left temporal slowing and sharp brain waves.  The assessment 
was vascular headaches and probable partial seizure of left 
hemispheric origin.  

On follow-up examination by D.R.B., M.D., in December 1996, 
the veteran reported that he had experienced no seizures 
since his previous visit.  The assessment included status-
post resection of meningioma and seizures secondary to 
status-post resection of meningioma.  This assessment was 
unchanged on follow-up examination in February 1997.  In July 
1997, the veteran reported that he experienced diplopia (or 
double vision) on awakening which later resolved on standing.  
The assessment was unchanged, although the examiner noted 
that the veteran had not experienced any seizures secondary 
to his status-post resection of the meningioma since 
September 1996.  This assessment was unchanged on subsequent 
examinations from 1996 to 1999.

On magnetic resonance imaging (MRI) scan of the veteran's 
brain in July 1999, an apparent craniotomy over the left 
posterior parietal region and a small residual meningioma 
were noted.  The radiologist's impression was a slight growth 
of the residual medial left superior tentorial meningioma, 
which apparently was a residual of a prior tumor.

On examination by D.R.B., M.D., in December 1999, the veteran 
reported that he had not experienced any seizures but was not 
sleeping well, he became forgetful, and he experienced 
difficulty with words and spelling and headaches.  The 
assessment included status-post resection atypical meningioma 
with increased symptoms due to residual left temporal tumor 
and encephalopathy (with a notation that memory and language 
skills were stable).  On follow-up examination in June 2000, 
it was noted that the veteran's status-post resection 
atypical meningioma with increased symptoms due to residual 
left temporal tumor was stable.  

On MRI scan of the veteran's brain in April 2001, the 
findings were encephalomalacia (or abnormal softness of the 
cerebral parenchyma often due to ischemia or infarction) and 
cerebrospinal fluid collection in the posterior left temporal 
occipital junction, and a residual meningioma along the 
tentorium.  The examining radiologist noted that he had 
compared these results with the veteran's previous MRI.  The 
radiologist's impressions were increased thickness of the 
residual portion of the tentorial meningioma in the past 14 
months.

On follow-up examination by D.R.B., M.D., in July 2001, the 
veteran complained of transient feelings of lightheadedness 
on bending over and occasional diplopia.  The assessment was 
status-post resection atypical meningioma, with a notation 
that the veteran might need repeat surgery due to the 
increased thickness of the tentorium lesion noted on the 
April 2001 MRI.  

On MRI scan of the veteran's brain in April 2002, it was 
noted that post-operative changes were present indicating 
that the veteran was status-post left central craniotomy and 
there were a number of interval changes since the previous 
MRI scan in April 2001 which appeared significant.  Overall, 
the examining radiologist noted multiple new meningiomas and 
growth in the meningiomas previously identified.  The 
impression was significant interval worsening compared with 
the prior examination of April 2001, with an increase in the 
size of a number of extra-axial predominantly dural-based 
neoplasms, and a more aggressive form of meningioma.

In June 2002, the veteran underwent a repeat craniotomy with 
a resection of two recurrent meningiomas, a dural resection, 
and a dural graft.  The pre- and post-operative diagnoses 
were recurrent tumor, right occipital parietal area.  No 
further assessment was provided.

On follow-up examination with D.R.B., M.D., in July 2002, the 
veteran complained of a loss of vision in the right eye, 
difficulty reading (both with vision and with comprehension) 
and speaking, and some difficulty with comprehension.  The 
veteran reported experiencing no seizures and stated his 
belief that the changes in his neurological functioning had 
occurred at the time of his June 2002 surgery.    The 
assessment was probable malignant meningioma, worsening 
encephalopathy since second resection of aggressive 
recurrence of meningioma in June 2002, and well-controlled 
seizures.

A review of the veteran's treatment records from S.R.L., 
M.D., for the period of April to July 2002, received at the 
RO in October 2002, indicates that, in April 2002, the 
veteran stated that he felt "fine" and had only noticed 
visual changes when reading.  This examiner noted that the 
veteran had a "mass" in the left meningies that had 
recurred since 1996 and had resulted in difficulty 
understanding written language for several months each time 
that it recurred.  This examiner reviewed the veteran's April 
2001 and April 2002 MRI scans.  The assessment was a benign 
neoplasm of the brain and other parts of the nervous system.  
Post surgical follow-up in June 2002 revealed 2002, the 
veteran complained of some problems with his peripheral 
vision.  Objective examination of the veteran revealed that 
his visual field appeared normal.  The impression was that 
the veteran was doing well.

Finally, on examination by S.R.L., M.D., in July 2002, the 
veteran complained of some visual problems and apraxia 
(impairment) in speech formation and in reading mechanics.  
Objective examination of the veteran revealed a normal 
ability to communicate and normal visual fields.  The 
assessment was a benign neoplasm of the brain and other parts 
of nervous system that was stable or improved.

In a statement on the veteran's February 2003 Notice of 
Disagreement, he contended that exposure to Agent Orange 
during his Vietnam service had caused his brain tumors (or 
recurrent meningiomas) with secondary seizures.  He stated 
that, since he had no family history of brain tumors, he must 
have incurred this disability during service as a result of 
exposure to Agent Orange.  And, in a statement submitted on 
his substantive appeal (VA Form 9) in June 2003, the veteran 
stated that, "This herbicide will be with me for the rest of 
my life and there is no telling what health problems it will 
cause me in the future."  He stated that he was unable to do 
all the things that he wanted to do because of his in-service 
Agent Orange exposure.





Service Connection For An Enlarged Prostate

The veteran reported no history, diagnosis, or treatment of 
prostate problems at his induction (or enlistment) physical 
examination in May 1966.  Clinical evaluation of the veteran 
revealed that his prostate was normal, and he was found 
qualified for enlistment in to active service.

The veteran's service medical records show no in-service 
treatment or diagnosis of an enlarged prostate, or any 
prostate disorder.

The veteran also reported no history, diagnosis, or treatment 
of prostate problems at his separation physical examination 
in January 1969.  Clinical evaluation of the veteran revealed 
that his prostate was normal, and he was found qualified for 
separation from service.

A review of the veteran's treatment records from J.H.L., 
M.D., for the period of December 2000 to August 2002 
indicates that, on a pathology consultation in December 2000, 
the pathologist diagnosed benign prostate tissue with focal 
chronic inflammation and no evidence of malignancy.  On 
examination of the veteran later that same month, he 
complained of a history of recurrent prostatitis (or prostate 
inflammation) and voiding dysfunction.  On follow-up 
examination in February 2001, the veteran complained of a 
history of recurrent prostatitis, although he stated that he 
felt "pretty good."  It was noted that his voiding was 
fair.  On follow-up examination in April 2001, the veteran 
reported decreasing frequency and urgency in urination and 
that he felt "good."  On examination in October 2001, the 
veteran again complained of a history of recurrent 
prostatitis and voiding dysfunction.  It was noted that the 
veteran experienced no dysuria or pain on urination and that 
he felt "good for now."  

On prostatic ultrasound in March 2002, it was noted that the 
left lobe of the prostate was slightly larger than the right, 
no cystic areas were seen, and the urethra appeared to be 
unremarkable.  The impression was no evidence of hypoechoic 
changes.  On follow-up examination later that same month, it 
was noted that the veteran continued to void well, he 
experienced less pain on prescription medication, and his 
general health was stable.  Finally, on examination in July 
2002, the veteran complained of a history of recurrent 
prostatitis and voiding dysfunction.  


Analysis

The veteran and his service representative essentially 
contend on appeal that he currently suffers from recurrent 
meningiomas and an enlarged prostate due to in-service 
exposure to herbicides.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and tumors of the brain 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2003).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for recurrent 
meningiomas, status-post craniotomy, including based on 
exposure to herbicides, and for an enlarged prostate, 
including based on exposure to herbicides.  At the outset, it 
is acknowledged that the veteran served in Vietnam and he is 
presumed to have been exposed to herbicides during such 
service.  However, neither recurrent meningiomas nor an 
enlarged prostate are among the diseases listed at 38 C.F.R. 
§ 3.309(e) for which presumptive service connection is 
warranted based on in-service herbicide exposure.  There also 
is no competent medical opinion linking the veteran's 
currently diagnosed recurrent meningiomas or his enlarged 
prostate to service or any incident of service, to include 
in-service exposure to herbicides.

Turning to the veteran's claim of entitlement to service 
connection for recurrent meningiomas on a presumptive service 
connection basis, the Board recognizes that the veteran 
served in Vietnam and, as such, his in-service exposure to 
herbicides is presumed.  However, recurrent meningiomas are 
not among the diseases listed at 38 C.F.R. § 3.309(e) for 
which service connection is warranted on a presumptive basis 
due to in-service herbicide exposure. See also 38 U.S.C.A. 
§ 1116. Accordingly, the Board finds that the veteran is 
precluded from entitlement to service connection for 
recurrent meningiomas, status-post craniotomy, on a 
presumptive service connection basis as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the law 
and not the evidence is dispositive of the claim, the claim 
should be denied because of lack of entitlement under the 
law).

Furthermore, the Board finds that the objective evidence of 
record does not establish a medical nexus between the 
veteran's currently diagnosed recurrent meningiomas and 
service or any incident of service such that he is entitled 
to service connection for this disability on a direct service 
incurrence basis.  See Combee, supra.  In this regard, the 
Board notes that a review of the veteran's service medical 
records does not indicate any in-service treatment for 
recurrent meningiomas (or brain tumors) or any neurological 
condition.  Additionally, the evidence does not establish 
that this condition was manifested to a degree of 10 percent 
or more within one year following discharge from service.  In 
fact, a review of the objective medical evidence of record on 
this claim indicates that the veteran was first treated for 
this condition on or about 1996, many years after his 
separation from service.  None of the private examiners who 
have treated the veteran's recurrent meningiomas related this 
condition to service or to any incident of service.  Thus, 
the evidence of record does not establish that the veteran's 
recurrent meningiomas were shown in service or within one 
year thereafter such that he is entitled to service 
connection for this disability on a direct service incurrence 
basis or on a presumptive basis as a chronic disease.  
38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Turning to the veteran's claim of entitlement to service 
connection for an enlarged prostate on a presumptive service 
connection basis, the Board again acknowledges the veteran's 
presumed in-service exposure to herbicides during service in 
Vietnam.  However, an enlarged prostate also is not among the 
diseases listed at 38 C.F.R. § 3.309(e) for which service 
connection is warranted on a presumptive basis due to in-
service herbicide exposure.  Although prostate cancer is 
entitled to presumptive service connection under section 
3.309, the medical evidence clearly establishes that the 
veteran does not suffer from prostate cancer.  Specifically, 
biopsy results revealed no malignancy of the prostate.  
Accordingly, the Board finds that the veteran is precluded 
from entitlement to service connection for an enlarged 
prostate on a presumptive service connection basis as a 
matter of law.  See Sabonis, supra.  

With regard to the veteran's claim of entitlement to service 
connection for an enlarged prostate on other than a 
presumptive service connection basis, the Board finds that 
there is no objective medical evidence of record on this 
claim establishing a nexus between the veteran's claimed 
enlarged prostate and service or any incident of service such 
that he is entitled to service connection for this disability 
on a direct service incurrence basis.  38 U.S.C. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The 
Board notes that the veteran's service medical records are 
completely silent for any history, diagnosis, or treatment of 
prostate problems.  A review of the remaining objective 
medical evidence of record indicates only that the veteran 
was first diagnosed with a history of a recurrent enlarged 
prostate on or about December 2000, many years after his 
separation from service, when the pathologist diagnosed a 
chronically inflamed but benign prostate.  The private 
examiner who treated the veteran's prostate inflammation 
beginning in December 2000 did not relate the veteran's 
history of a recurrent enlarged prostate to his service or 
any incident of service.  More importantly, the veteran 
reported that his prostate symptoms had improved on 
medication in February 2001 and, on prostatic ultrasound in 
March 2002, the veteran's prostate was largely unremarkable 
and his health was generally stable at that time.  Thus, 
there is no evidence of a currently enlarged prostate.

The Board observes that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well 
as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for recurrent 
meningiomas and for an enlarged prostate are lay statements.  
In this regard, the Board notes that the veteran is competent 
to provide lay statements as to the features or symptoms of 
an injury or illness.  Similarly, the veteran also is 
competent to provide lay statements as to the sequence of 
events during service.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  The 
veteran and his service representative have maintained 
throughout the pendency of this appeal that he incurred 
recurrent meningiomas and an enlarged prostate following in-
service herbicide exposure while in Vietnam.  However, when 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of his recurrent meningiomas 
and an enlarged prostate.  Therefore, the Board cannot assign 
any probative value to the lay assertions in the record of 
this claim that recurrent meningiomas or an enlarged prostate 
were incurred during service as a result of herbicide 
exposure or otherwise.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
recurrent meningiomas and an enlarged prostate.  38 U.S.C.A. 
§ 1110 (West Supp. 2002).  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the 
appeal is denied.


ORDER

1.  Entitlement to service connection for recurrent 
meningiomas, status-post craniotomy, including as a result of 
exposure to herbicides, is denied.

2.  Entitlement to service connection for an enlarged 
prostate, including as a result of exposure to herbicides, is 
denied.	



REMAND

In a statement on his Notice of Disagreement in February 
2003, the veteran contended that he would submit additional 
evidence in support of his claim of entitlement to service 
connection for PTSD following a VA psychiatric appointment 
that had been scheduled at the VA Medical Center in Columbia, 
South Carolina.  To date, however, these records have not 
been obtained and associated with the veteran's claims 
folder.  In this regard, the Board notes that the law states 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, on remand, the RO should attempt 
to obtain the veteran's pertinent VA treatment records.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).


Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated him for PTSD.  The RO should 
obtain copies of all treatment records 
identified by the veteran and/or his 
service representative that are not 
currently of record, including up-to-date 
copies of the veteran's treatment records 
from the VA Medical Center in Columbia, 
South Carolina.  If no such records can 
be located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.

2.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD in light of all 
relevant evidence and pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



